Citation Nr: 0336529	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  00-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for venous 
insufficiency secondary to service-connected chronic fibrous 
pleuritis.

2.  Entitlement to an increased rating for chronic fibrous 
pleuritis secondary to empyema, left, status post 
thoracotomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefits sought on 
appeal.   


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  The veteran has been 
diagnosed with chronic venous insufficiency and is seeking 
service connection for venous insufficiency secondary to 
service-connected chronic fibrous pleuritis.  He is also 
seeking an increased rating for the service-connected chronic 
fibrous pleuritis secondary to empyema, left, status post 
thoracotomy, which is currently rated as 10 percent 
disabling.

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations that empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
The record shows that in August 2002 the veteran submitted 
additional private medical records for which such waiver has 
not been provided.  Therefore, the case must be remanded to 
the RO for review of the submitted additional records.  

During a February 2003 Travel Board hearing before the 
undersigned, the veteran through his representative indicated 
that he had received treatment from the VA Medical Center at 
Lyons, New Jersey.  The claims file does not contain any 
records related to treatment at that center.  The 
representative also indicated that treatment had been 
received at a hospital on 23rd Street in Manhattan, and 
apparently treatment records from that hospital are not of 
record.  It was also indicated that he was submitting a 
November 2002 private medical statement.  However, this 
document is not on file.  The RO should attempt to obtain the 
cited records.

Following a careful review of the record, it is the opinion 
of the Board that following obtaining any pertinent medical 
records not of record, a contemporaneous and thorough VA 
examination is warranted.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

In a notice letter of February 2002, the veteran was notified 
of the Veterans Claims Assistance Act of 2000.  In this 
connection, the Board notes that a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003) 

In view of the foregoing, the Board finds that additional 
development is warranted.  Accordingly, this case is REMANDED 
for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  See also Veterans 
Benefits Act of 2003, P.L. 108- __ 
,Section 701 (H.R. 2297, December 16, 
2003).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any private and VA medical 
records not previously submitted, and 
pertaining to treatment for his chronic 
fibrous pleuritis and claimed venous 
insufficiency.  Request him to submit a 
copy of the November pulmonary function 
study conducted at the John F. Kennedy 
Medical Center as referenced during his 
hearing.  In this regard, the RO should 
request medical records from the VA 
Medical Center in Lyons, New Jersey; and 
from a hospital located on 23rd Street in 
Manhattan.

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a pulmonary 
specialist to determine the severity of 
the service-connected chronic fibrous 
pleuritis and nature and etiology of any 
venous insufficiency, claimed as 
secondary to the service-connected 
chronic fibrous pleuritis.  

a).  Regarding the chronic fibrous 
pleuritis, all indicated studies, 
including pulmonary function testing, 
should be performed and all findings 
should be reported in detail.  The 
pulmonary function test findings should 
include (1) forced expiratory volume in 
one second (FEV-1) as a percent of 
predicted value; (2) the ratio of forced 
expiratory volume in one second to forced 
vital capacity (FEV-1/FVC); (3) diffusion 
capacity of the lung for carbon monoxide 
by the single breath method DLCO(SB)), as 
a percent of predicted, and (4) maximum 
oxygen consumption in ml/kg/min (with 
cardiorespiratory limit).  The examiner 
should also be requested to specifically 
determine whether there are episodes of 
acute respiratory failure, and whether 
the veteran requires outpatient oxygen 
therapy.  The examiner should also note 
whether there is present any ventricular 
hypertrophy or pulmonary hypertension.  
The examiner is requested to identify all 
symptomatology and findings associated 
with the service-connected chronic 
fibrous pleuritis should be identified.  

b)  The examiner is also requested to 
evaluate the veteran for venous 
insufficiency.  If venous insufficiency 
is diagnosed it is requested that the 
examiner provide an opinion as to whether 
it is as likely as not that the was 
caused or is aggravated by the service-
connected chronic fibrous pleuritis? If 
any special tests or examination are 
needed by the examiner they should be 
conducted.  

The rationale for all opinions expressed 
should be provided.  The veteran's claims 
file, including a copy of this remand, 
should be made available to the examiner 
for review.  

4.  Thereafter, the RO should 
readjudicate the issues in appellate 
status.  If a determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits.  The veteran should be given an 
opportunity to respond to the SSOC.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




